Title: From John Adams to James Warren, 7 July 1777
From: Adams, John
To: Warren, James


     
      My dear Sir
      Phyladelphia July 7. 1777
     
     Yours of June 22d. received only today. We have no Thoughts of leaving Philadelphia. I believe Howe has no Thoughts of attempting it—but if he has We are determined to keep it. Our Army, with the assistance of the Militia, will be Sufficient to defend it.
     Why our Army fills up no faster I cant conceive. The Massachusetts Regiments at Ti are not one Third full, and We cannot learn from Peeks Kill, that Putnam ever had above six Thousand Men, in all, from Mass. Rhode Island Connecticutt and New York. You must have been deceived in the Numbers inlisted.
     There is a loud Complaint here, about Arms. Eighteen Thousand Arms have arrived at Portsmouth, and We know not what becomes of them. Other Arms have arrived in Mass.—but we know not where they are, and it is Said the Game Cock carried Six Thousand into Dartmouth—Where are they?
     I wish you Joy of your Employment in making a Constitution. Hope you will make a good one. I hope to Sit quietly under it, altho I shall have no hand in forming it. Do you intend to make every Man of 21 a Voter for the Council? I have nothing to Say, but I fear you will find a Fountain of Corruption, in making So many Voters.
     The Bill for freeing the Negroes, I hope will sleep for a Time. We have Causes enough of Jealousy Discord and Division, and this Bill will certainly add to the Number.
     I am weary enough of Complaints, concerning Navy Matters. I do all I can in public and private to stimulate but all in vain. The Commissions were never sent untill 4 or 5 days ago by Mr. Sherman. The Instructions are not Sent yet. Who is in Fault, I dont Say. But I believe it to be the Fault of one whose , Hauteur and  It is enough for me to answer for my own Faults.
     Is a certain elevated Citizen to put his Hand upon the Pummell of one Chair, and leap into another, at 370 Miles Distance?
     For my own Part I wish to see Gravity, Wisdom, Constancy and Fortitude in every Chair upon the Continent. My Hopes were placed upon Mr. B. but his Retirement, has damped if not extinguished them. My next Expectations were from the Philosopher. But I doubt whether the popular Breath, will blow that Way. My Wishes, and Judgment are entirely for another, But I know not the Chance.
     
     I Should be more anxious about, the Chair, if I were to be near it. But I pant, and Sigh for private Life and rural Felicity. Here all my Wishes terminate. And the sooner I reach it, with an eternal Renunciation of all Concerns with the public, the better for me. An Idol in the Chair that I cannot and will not worship, will only facilitate my Progress, to that Condition in human Life, where alone I can be happy or even comfortable.
    